                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:15CR3049

     vs.
                                                          ORDER
FREDRICK MICHAEL WESTFALL,

                 Defendant.



IT IS ORDERED:

1)   Defendant’s motion to review detention, (Filing No. 97), is granted.

2)   Defendant shall comply with all terms and conditions of supervised release
     which were imposed at sentencing except as follows:

           The defendant shall be released to reside at
           CenterPointe/Campus for Hope in Omaha, Nebraska and
           participate in that facility’s substance abuse treatment
           program. The defendant shall fully comply with the
           requirements of defendant’s treatment plan and all rules of the
           CenterPointe/Campus for Hope facility. If the defendant is
           discharged from the facility for any reason whatsoever, or
           leaves the premises of the facility without authorization,
           Defendant shall promptly report to the supervising officer or to
           any law enforcement officer. In addition, irrespective of
           whether Defendant self-reports upon discharge or leaving the
           facility, the United States Marshal, and/or any law
           enforcement officer is hereby authorized and ordered to take
           the defendant into custody and detain the defendant pending
           a prompt hearing before the court.

3)   The defendant shall arrive at CenterPointe/Campus for Hope in Omaha,
     Nebraska by 10:00 a.m. on September 6, 2019. Defense counsel shall
     communicate with the Marshal to arrange for Defendant’s release to the
     Federal Public Defenders Office for transport to CenterPointe/Campus for
     Hope.
4)   At the time of defendant’s release to treatment, the U.S. Marshal’s office
     shall provide the defendant with a 30-day supply of any currently
     prescribed medication.

     September 4, 2019.
                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
